Name: Commission Regulation (EEC) No 3815/89 of 19 December 1989 laying down detailed rules for the application of the compensation mechanism to imports of fruit and vegetables from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 /28 Official Journal of the European Communities 20 . 12. 89 COMMISSION REGULATION (EEC) No 3815/89 of 19 December 1989 laying down detailed rules for the application of the compensation mechanism to imports of fruit and vegetables from Spain Regulation (EEC) No 21 1 8/74 and forwarded by the Member States of the Community of Ten pursuant to Article 2 of that Regulation . 2 . The amount to be added for transport costs to the arithmetic average of the producer prices in each Member State of the Community of Ten shall be calculated on a flat-rate basis by each product each year when the Community offer price is fixed . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for impelementing the Act of Accession of Spain and Portugal as regards the compensation mechanism on imports of fruit and vegetables originating in Spain ('), and in particular Article 4 ( 1 ) thereof, Whereas Regulation (EEC) No 3709/89 lays down in particular the general rules for the application of the compensation mechanism to imports of fruit and vegetables from Spain, introduced by Article 152 of the Act of Accession ; Wheras detailed rules should be laid down for recording and forwarding prices of products in the Community of Ten and Spain, which is required for the operation of the compensation mechanism ; Whereas the data which are already forwarded by the Member States to the Commission under Commission Regulation (EEC) No 2118/74 of 9 August 1974 laying down detailed rules for the application of the system of reference prices for fruit and vegetables (2), as last amended by Regulation (EEC) No 381 1 /85 (3), should be used as far as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 1 . The prices to be used for calculating the offer price for Spanish products referred to in Article 152 (2) (b) or the Act of Accession shall be the prices for the product as defined in Article 3 ( 1 ) of Regulation (EEC) No 2118/74 and recorded in the Member States of the Community of Ten . 2. The prices for the Spanish products shall be recorded and calculated in accordance with the provisions of Article 5 of Regulation (EEC) No 2118/74. Each marketing day and in respect of each product, the Member States of the Community of Ten shall forward those prices to the Commission under the conditions laid down in Article 6 (a) of Regulation (EEC) No 21 18/74. ! At the same time they shall forward :  insofar as possible, the abovementioned prices, multiplied by the coefficients in force,  the items laid down in Article 6 (b) of that Regulation, account being taken of the provisions of Article 152 (2) (c) of the Act of Accession ,  the data laid down in Article 6 (d), (e), (f) and (g) of that Regulation . HAS ADOPTED THIS REGULATION : Article 3 The information referred to in Article 2 shall be forwarded no later than the day following the marketing day to which it relates . Article 1 1 . The prices to be used for fixing the Community offer price referred to in Article 152 (2) (a) of the Act of Accession shall be the prices defined in Article 1 ( 1 ) of Article 4 This Regulation shall enter into force on 1 January 1990 . (&lt;) OJ No L 363, 13 . 12. 1989, p. 3 . (2) OJ No L 220, 10 . 8 . 1974, p. 20 . O OJ No L 368 , 31 . 12. 1985, p. 1 . 20. 12. 89 Official Journal of the European Communities No L 371 /29 This Regulation shall be binding in its entirety and directly applicable in all Member States^ Done at Brussels, 19 December 1989. For the Commission Ray MAC SHARRY Member of the Commission